Title: To George Washington from Michael Ryan, 12 March 1790
From: Ryan, Michael
To: Washington, George



Sir
Richmond [Va.] March 12th 1790

Some unforeseen accidents and a tedious indisposition have so derang’d my affairs that I am totally out of business, I would therefore willingly accept of any place in which I may be useful. Your former approbation of my conduct in a military line emboldens me to make this direct application. Should I be call’d forward on the arrangement of the militia or in any other Station it shall be my constant study to merit the confidence that may be repos’d in me. I am With every sentiment of respect, attachment, and esteem, Sir, your faithfull Humble Servt

M. Ryan

